 26DECISIONSOF NATIONALLABOR RELATIONS BOARDBoston-Needham Industrial Cleaning Co., Inc.andBuilding Service Employees'International Union,Local 254, AFL-CIO. Case 1-CA-9524January 3, 1975DECISION AND ORDERBY ACTINGCHAIRMANFANNING ANDMEMBERS KENNEDY AND PENELLOOn June 19, 1974, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, General Counsel and theCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found thatRespon-dent was not a successor and therefore had notviolated Section 8(a)(5) and (1) of the Act by refusingto recognize and bargain with the Union as theexclusive collective-bargaining representative ofRe-spondent's cleaning maintenance employees workingat anRCA facilityin Burlington,Massachusetts. Wefind merit in the General Counsel's and the ChargingParty's exceptions to this finding.The facts generally are uncontested and are brieflyas follows.Pursuant to a contract,Sanitas Services ofMassachusetts, Inc., performed the maintenanceservicesat the RCA facilityin Burlington,Massachu-setts,through the end of 1973. Sanitaswas signatorytoa collective-bargaining agreement between amultiemployer association,Maintenance ContractorsofNew England, Inc. (the Association), and theUnion covering all janitorial employees of theAssociation's members wherever employed in Massa-chusetts. Collectively, the members of the Associa-tionhave approximately 3,000 employees. Thecollective-bargaining agreement included standard30-day union-security and dues checkoff provisions.IApparently, these full-timeemployees worked during the day.sMostpart-time employees worked about 3 or 4 hoursa night,Mondaythrough Friday.3The Administrative Law Judge foundno reason toquestion Admims-trat've Law Judge Ordman's finding,in Nova Services Company,213 NLRBNo. 14 (1974), thatSanitas hadover 300 employeesas ofNovember 1973.4Thisfigureincludes employees on both the day and notshifts.At the end of December 1973, Sanitas had workingat the RCA installation 7 full-time employees,' 30part-time employees,2 5 persons designated as "fore-men," and 1 overall "supervisor," Robert Barnett.Toward the end of December 1973 Respondent,not a member of the Association and not a party toany collective-bargaining agreement, obtained thecontract for cleaning the RCA facility commencingJanuary 2, 1974. Respondent, which has a total ofabout 175 employees,3 began performance under itsRCA contract with approximately 32 regular em-ployees4 plus Supervisor Ed Sheaff. It is undisputedthatmost of Sanitas' employees working at theBurlington location, other than those classified asforemen or supervisors, were members of the Union.5Of the total of 32 employees that were on Respon-dent's payroll as of January 4, 1974, servicing RCA,21 were previously employed by Sanitas at RCA. OnJanuary 4, 1974, the Union demanded that Respon-dent recognize and bargain with the Union for thejanitorial employees at RCA. Respondent rejectedthe demand.Consideration of the Respondent's legal obliga-tions in this case requires a balancing of all thecircumstances to determine whether a finding ofsuccessorship is warranted.N.L.R.B. v. Burns Inter-national Security Services, Inc.6InBurns,theWilliamT. Bums International Detective Agency had beenawarded the contract to perform plant protectionand security services at an aircraft service company'splant. Such services formerly had been performed byWackenhut Corporation. Bums hired 27 formerWackenhut employees which constituted a majorityof the new employer's 42-member work force. Uponthe cancellation of the contract between Wackenhutand the aircraft company, Bums acquired thecontract, hired a majority of Wackenhut's employ-ees, and continued to perform the same service, inthe same manner, and for the same customers, at thesame locationas itspredecessor. In finding thatBurns was a successor, the Board stressed that "thefinding of successorship involves a judgment that theemploying industry has remained essentially thesame despite the change in ownership." 7 TheSupreme Court approved the Board's finding of asuccessorshipbased on the fact that the newemployer had "selected as its work force theemployees of the previous employer to perform the6The Administrative Law Judge noted that Sanitas' records indicate thatas of December 28, 1973,31 of its employeesat the RCABurlington facilitywere actuallymembers of the Union.Additionally,threepart-timeemployees had been hired within the preceding30 days.6 406 U.S. 272(1972).r 182 NLRB 348, 349(1970).216 NLRB No. 12 BOSTON-NEEDHAM INDUSTRIAL CLEANING CO.27same task at the same place they had worked in thepast." 8We are of the view that the Respondent hereineffected no substantial change in the employingindustry. Thus, on January 2, 1974, the Respondentcommenced the performance of substantially identi-cal operations which had previously been performedby Sanitas,servicing the samefacility for the samecustomer in substantially the same manner andutilizing for that purpose a majority of the formerSanitas work force who performed the same func-tions, and exercised the same skills.The size andorganizational structure of Respondent are compara-ble to that of Sanitas,9 thus not effecting a substan-tial difference in the employer-employee relationshipof the companies.10Moreover,the delineation ofboth Sanitas' and Respondent's cleaning responsibil-ities,as well as the control of their personnel, hasalways been retained by the management of RCA.The number of employees working the RCA facilityremained approximately the same.WhileRespon-dent did change Sanitas'operating methods slightlyby using "waxers" or "spares" employed out ofRespondent'scentraloffice inNeedham," suchspares are used on an irregular basis to supplementthe employees regularly employed at RCA. Thisvariation in Respondent'soperating methods is notsufficient to alter the basic nature of the employingindustry.l2Similarly, that no high-level Sanitas supervisor wasretained by Respondent is not persuasive in thesecircumstances.Although Respondent uses its ownsupervisors, their functions and responsibilities ap-pear similar to those performed by their predeces-sors.13Although in other circumstances resort toevidence of substantial continuity in employment ofthe predecessor's supervisory staff may be helpful intracing the identity of the employing industry, in theinstant case this factor is not of overriding impor-tance since other factors indicate that essentially thesame operation has been continued.14 It is also clearthatwhen Respondent entered its bid for thejanitorialand cleaning services contract, it wasbidding to conduct thesame servicingoperation attheRCA facility that was formerly performed bySanitas. It is also clear that Respondent took over theRCA operation with knowledge that Sanitas was aunion employer and that the Union had representa-tive status.15Respondent contends, however, that the onlyappropriate unit in this matter is a unit consisting ofallcleaningand maintenance employees employedby Respondent and that therefore Respondent is nota successor.Such a contention disregards the generalrule that a single-plant unit is presumptively appro-priate.16Here,a weighing of the critical factorsindicates a sufficient separate community of interestto justify a single-plant unit as appropriate.17 All ofRespondent's regularemployees work at the Burling-ton facility exclusivelywith no interchange ofemployees between jobsites. Moreover, employees ofRCA are under separate and distinct supervisionfrom the employees who work at Respondent's otherjobsites.18Accordingly,we find no substantialevidence to establish that the RCA facility has beens 406 U.S. 272, 278 (1972).SeeIn.3, supra10But cf.Atlantic Technical Services Corporation,202 NLRB169 (1973).11The functions of these so-called "waxers" are set out more fully in thediscussion of unit placement,infra.12Nor do we attach great weight to the fact that apparently there was notransfer of equipment or other assets from Sanitas to Respondent. Inaccording this factor little weight in these circumstances, we are especiallycognizant of the peculiar nature of the cleaning industry and the ratherinsignificant impact the equipment and assets will have upon the industry'snature.Basically,Respondent's contractual obligations only necessitate theutilization of its own pails,mops,wax, and other cleaning implements.Accord,Maintenance,Incorporateit148NLRB 1299 (1964). See alsoOvernight TransportationCo.,157 NLRB1185, enfd.372 F.2d 765 (C.A. 4,1%7), cert.denied 389 U.S. 838 (1%7).13As noted by the Administrative Law Judge, Sanitas employed fiveforemen whereas Respondent employs three.RobertBarnett,Samtas'overall"supervisor,"was replaced by Edward Sheaff who retained similarcharge of Respondents operations at RCA. Donald Coming becameRespondent's general manager,a position which had no counterpart in theSanitas operation.Additionally,the status of two or three"foremen"employed by Respondent was litigated at the hearing but left unresolved bythe Administrative Law Judge who found that issue pretermitted by herconclusion that Respondent was not a successor to Sanitas.Our resolutionof the status of these employees is set forth in our discussion of unitplacement,infra.14Accord,Maintenance, Incorporated,supra.15Donald Coming, Respondent's general manager,did all the employeeinterviewing and hiring. Corning testified that he told each of the formerSanitas employees who applied for work that Respondent was nonunionand the job would be so operated.According to Coming,such applicantsreplied that they did not care whether the job was union or not.Corningfurther testified that he would not have hired former Samtas employees if hefelt that they were union and that he was going to go through this hassle. Arefusal to hire for this reason would constitute a violation of Sec.8(a)(3).N.L.R.B.v.Burns InternationalSecurityServices,406 U.S. 272,280, fn. 5;Columbus Janitor Service,191NLRB 902, 903 (1971);Greengate Mall, Inc.,209 NLRB 37 (1974), (ALJD).However,since there is no allegation orevidence of such discriminatory conduct and since the complaint does notallege any such violation we make no finding as to whether such a violationoccurred.ie SeeWelshCo.,146 NLRB 713 (1964);NationalCashRegisterCo.,166NLRB173 (1967).17Cf.Haag DrugCompany, Incorporated,169 NLRB 877 (1968).1sEd Sheaff,Respondent'sRCAsupervisor,is chargedwith day-to-dayauthority at the plant including the power to hire,discharge, and effect theterms and conditions of employment.The recordfurther indicates that ifSheaff encounters a serious problem,he refers it to Don Corning,Respondent's general manager.Although Corning does not spend all of histime at the Burlingtonfacility,he has ultimate hiring and firingauthorityonly for that plant.Respondent employs other general managers whoperform the same duties and have the same authority at Respondent's otherjobsites.SeeOriole General Cleaning Services, Inc.,186 NLRB833 (1970);Big N DepartmentStore No. 333,199 NLRB 174 (1972). 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffectively merged into a more comprehensive unit soas to have lost its individual identity.19Nor do we find here that mere diminution in theunit scope relieves the successor of his duty tobargain. Although in other circumstances we believethat it may be a relevant factor to be considered,among others, in determining whether or not a newemployerisa successor,such is not the case heresincewe have concluded that the slight changesinstituted by Respondent are not such as to affectemployee attitudes significantly, and since no reason-able basis has been offered for doubting the Union'scontinued majority status.20 Accordingly, the totalityof circumstances persuades us that sufficient criteriaexist which warrant a finding that there has been nobasic change in the employing industry.In making this determination,we take issue withthe Administrative Law Judge's finding thatLincolnPrivate Police, Inc.,21is"virtually on all fours withthe present case."Such reliance onLincolnoverlooksfragmentation of the employing industry there whichdoes not exist in the present case.Thus,inLincoln,the Board confronted a situation involving a numberof security guard contracts providing services atlocations throughout Puerto Rico. Lincoln's prede-cessor,IndustrialGuard Services,Inc., had been aparty to 61 such contracts of which Lincoln acquiredonly 26, or 42 percent. Apparently, after a number ofIndustrial'sclients canceled their service contracts,Lincoln's agent began the independent solicitation ofIndustrial'sclients for the continuation of guardservices upon Industrial's anticipated demise whichoccurred 2 months later.The remaining 35 contractsor 58 percent were acquired by competing guardservice companies.One such company,MetropolitanSecurity Services,Inc., acquired the largest portionwhich constituted an amount almost the same as thatacquired by Lincoln. This splitting asunder of the19SeeFrisch's Big Boy 111-Mar, Inc.,147 NLRB551, fn.1 (1964);WeisMarkets,Inc.,142NLRB 708 (1963);Dixie BelleMills,Inc.,139 NLRB 629(1962).20 See Zan'sFoodliner, Inc.,d/b/a Zim'sIGAFoodliner,etal.v.N.LRB.,495 F.2d 1131 (C.A. 7, 1974),review denied43 U.S.L.W. 3199(Oct. 15, 1974).21 189 NLRB 717(1971).22Nor isNova ServicesCompany,supra,a caseinvolvingthe samepredecessor,in close congruence with the instant case as suggested by theAdministrative Law Judge.Unlike the present case, there,upon successfully soliciting a contract toprovide janitorial service to a bank's facilities,the alleged"successor"assumed only a small part of the predecessor's operation at that location.Moreover,a competing enterprise of the alleged"successor"assumed muchof the bank work,allofwhich Sanitas had performed.Under thesecircumstances,an indispensable prerequisite for a findingof successor-Ship-a substantial continuity in the employing industry-was absentsHere,however,Respondent has succeeded to the entire cleaning contractpreviously performed by Sanitasfor RCA,and Respondent has continuedthe cleaning operation in essentially the same manner.Thus, the basicnature of the employing industry is unaltered.We also take issue with the Administrative Law Judge's conclusion that anonsuccessorship finding here is reinforced by the supreme Court'sinterpretation of the successorahip concept inHoward JohnsonCompany,employing industry is not evidenced in the presentcase.22We conclude, therefore, that Respondent is a legalsuccessor to Sanitas and that Respondent hasviolated the Act by refusing to recognize and bargainwith the Union.Having made this determination, it is necessary toresolve the status of the so-called "spares" 23 and ofthree "foremen"24 for purposes of unit placement.As previously noted, Respondent employs 12 to 14so-called"spares"who supplement the servicesprovided by Respondent's regular part-time employ-ees.Unlike these regular part-timers who workexclusively at RCA's Burlington facility under thesupervision of Ed Sheaff, the "spares" are full-timersemployed out of Respondent's central office inNeedham. The "spares" work on an irregular basis atvarious locations serviced by Respondent.Whiletheir primary function is to wax floors, the "spares"also are dispatched to fill in for absentees on anadhocbasis as needed at various locations. Consequent-ly,the waxers who work at the RCA Burlingtonestablishment differ from time to time.25 The waxersgenerallywork in teams of three and, unlikeRespondent'sRCA employees, utilize companytrucks in traveling to the jobsites which requireservice. The "spares" also receive higher wages thando the regular employees 26 and they are guaranteed50 hours' work per week if they request it.27 Uponthe foregoing, we find that the "spares" do not sharea sufficient community of interest'with the Respon-dent's cleaning employees at RCA28 and they aretherefore excluded from the designated unit.The status of three so-called "foremen," Robert J.Beaulieu, Jr., Francis J. O'Connor, and James F.McNamara, Jr., was left unresolved by the Adminis-trative Law Judge. General Counsel contends that allthree are nonsupervisory employees and shouldInc.v.Detroit Local Joint Executive BoarsHotel and RestaurantEmployeesand Bartenders InternationalUnion, AFL-CIO,94 S.Ct. 2236 (1974).HowardJohnsoninvolved an action under Sec. 301 ofthe LMRA. As the Courtcarefully pointed out, its holding in that case was that Howard Johnson wasnot required to arbitrate with the union representing the previousemployer's employees in the circumstances of that can. Whether HowardJohnson was or was not a"successor employer"for any other purpose wasnot decided. Id at2244, fn. 9.23 See fn. 11,supra,and accompanying text.24 See fn. 13, supra,and accompanying text.saWhile the evidence in the record is insufficientto clearlyestablish therelative amounts of time workedby theregulars and the waxersat the RCAfacility,it is apparent that there is no interchangeability between the waxersand Respondent's cleaning employeesatRCA.Moreover,because ofchanges of assignment, each waxer spendsrelatively littletime working atRCA.asWaxers receive $2.75 an hour to start, whereas regular cleaners beginat $2.25 an hour.Even if a waxer fills in for a regular cleaner who is absent,the waxer would receivethe hourlyrate of $2.75.71On theother hand,cleaners at RCA average 40 hours a week andwork no more than that.ss Cf.Cablecom-GeneralInc.,190 NLRB 506 (1971);Curcie Brothers,Inc., 146 NLRB380 (1964);andR. L Polk and Company,118 NLRB 1454(1957). BOSTON-NEEDHAM INDUSTRIALCLEANING CO.29therefore be included in the designated unit.Weagree.Here,allthree individuals in questionwereformerly employed by Samtas at the RCA facility inBurlington.With respect to Robert J. Beaulieu, Jr.,the parties stipulated that as of January 4, 1974,29 heworked for Respondent at RCA's Burlington facilityand was not a supervisor within the meaning of theAct. We so find and therefore include Beaulieu in thedesignated unit on the crucial date in question.30As of January 2, 1974, Francis J. O'Connor wasemployed by Respondent at RCA performing essen-tially the same duties and at the same hourly wage aswith Sanitas.While employed with Sanitas, O'Con-nor did not have the authority to hire, fire, noreffectively so recommend, as that authority wasvested solely inSanitasSupervisor Robert Barnett.Under Respondent's employ, Edward Sheaff re-placed RobertBarnett assupervisor. If anything outof the ordinary routine occurred on the job, Mr.O'Connor would see Mr. Sheaff for instructions.31WhileMr. Sheaff's testimony indicates that Mr.O'Connor may have been given supervisory powersat some period after Respondent assumed thecontract at RCA, it is also clear that as of January 4,1974,Mr.O'Connor was not vested with anysupervisory authority. Thus, ifMr. O'Connor wasabsent from the job, a regular spare usually filled in.Any assignments, training, or instruction Mr. O'Con-nor performed were based on greater experience, aswell as the rather routine nature of his work. On thisbasis, we find that Mr. O'Connor is not a supervisorwithin the meaning of the Act. Accordingly, he isincluded in the unit as of January 4, 1974.Similarly, as of January 2, 1974, James F. McNa-mara, Jr., became employed by Respondent at RCAperforming the same duties and at the same hourlywage as withSanitas.Mr. McNamara's position andauthority under the Respondent is basically the sameas that of Mr. O'Connor.32 We find, therefore, thatMr.McNamara is not a supervisor within themeaning of the Act and he is included in the unit asof January 4, 1974.ORDERTheRespondent,Boston-Needham IndustrialCleaningCo., Inc.,Needham, Massachusetts, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:29This is the date on which the Umon demanded that Respondentrecognize and bargain with the Umon.30The record indicates that,while working for Sanitas,Mr. Beaulieu wasa dues-paying member of Local 254 of the Building Service Employees.31The record indicates thatMr. O'Connor not only receives hisinstructions from Mr.Sheaff but also from RCA Supervisors Joe Rainville,Mazone,and John Andrews(a)Refusing to recognize and bargaincollectivelywithBuildingServiceEmployees'InternationalUnion,Local 254,AFL-CIO,as the exclusivebargaining representativeof all employees in theappropriateunit in violation of Section 8(a)(1) and(5) of the Act. The appropriateunit is:All cleaning maintenance employees employed byRespondent at the RCA Corporation facility inBurlington,Massachusetts,but excluding alloffice clerical employees, professional employees,guards and supervisors as defined in Section 2(11)of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named Union as the exclusive representativeof the employees in the above-described unit.(b)Post at the RCA facility in Burlington,Massachusetts, copies of the attached notice marked"Appendix."33Copies of said notice, on formsprovided by the Regional Director for Region 1,after being duly signed by an authorized representa-tiveof the Respondent, shall be posted by it inconspicuousplaces, including all placeswherenotices to employees are customarily posted, imme-diately upon receipt thereof, and be maintained by itfor at least 60 consecutive days thereafter.Reason-able steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 1, inwriting,within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER KENNEDY,dissenting:The reversal of the Decision of the AdministrativeLaw Judge is unwarranted. I think her conclusionthat the instant case is controlled byLincoln PrivatePolice, Inc.,189 NLRB 717 (1971), is clearly correct.My colleagues err, I think, in trying to distinguish theinstant casefromNova Services Company,213 NLRBNo. 14 (1974), which involved cleaningservicespreviously performed by Samtas. The Board thereadopted the analysis of Administrative Law Judge32 In any event,Mr. McNamara was a foreman for Sanitas only untilNovember1, 1973.33 In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals, the words in the notice reading "Postedby Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 30DECISIONSOF NATIONALLABOR RELATIONS BOARDOrdman and that analysis is applicable to the instantcase.Iwould adopt the Decision of the AdministrativeLaw Judge in its entirety.Upon the entire record,2 together with careful observa-tion of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACTAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuseto bargain collectivelywith Building Service Employees' InternationalUnion, Local 254, AFL-CIO, as the exclusivebargaining representative of our employees.WE WILL, upon request, bargain collectivelywith the above-named Union for the followingappropriate unit with respect to rates of pay,wages,hours of work, and other conditions ofemployment:All cleaning maintenance employees em-ployed by Respondent at the RCA Corpora-tion facility in Burlington,Massachusetts,but excluding all office clerical employees,professional employees, guards and supervi-sors as defined in Section 2(11) of the Act.BOSTON-NEEDHAMINDUSTRIALCLEANINGCo., INC.DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN,Administrative Law Judge: Pur-suant to a charge filed by Building Service Employees'InternationalUnion, Local 254, AFL-CIO (the Union), onJanuary4, 1974,a complaint was issued on February 28,1974, against Boston-Needham Industrial Cleaning Co.,Inc. (Respondent),alleging that since January 4 Respon-dent has violated Section 8(a)(5) and(1) of the Act' byrefusing to recognize and bargain with the Union as theexclusive collective-bargaining representative of Respon-dent'scleaningmaintenance employees working at anRCA facilityinBurlington,Massachusetts.Respondentconcedes its refusal to bargain but denies that it was or isunder any obligation to recognize or bargain with theUnion.Pursuant to due notice,a trial was held before me inBoston,Massachusetts,on April 8 and 9, 1974.All partieswere represented by counsel and were afforded fullopportunity to be heard, to present oral and writtenevidence,and to examine and cross-examine witnesses.The parties waived oral argument and have all filedposttrial briefs.INational Labor RelationsAct, asamended(62 Stat 136,73 Stat. 519,29 U S C Sec. 151el seq )1.PRELIMINARY FINDINGSThe complaintalleges,the answer admits, and I findthat:At all times material herein Respondent, a Massachu-setts corporation with its principal office and place ofbusiness in Needham, Massachusetts, has been engaged inthebusinessofproviding cleaning andmaintenanceservices to business establishments. In the course andconduct ofitsbusinessRespondent annually providescleaning and maintenance services valued in excess of$50,000 to businesses directly engaged in interstatecommerce. Respondent is now and at all times materialherein has been an employer engaged in commerce withinthemeaning of Section 2(2), (6), and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.H. THE UNFAIR LABOR PRACTICESA.The IssueThrough the end of 1973, the RCA plant in Burlington,Massachusetts, was covered by a cleaning maintenancecontractwith Sanitas Services ofMassachusetts, Inc.(Sanitas),which was a party to a collective-bargainingagreement betweenMaintenance Contractors of NewEngland, Inc. (the Association) and the Union covering alljanitorial employees in Massachusetts of the Association'smembers. Toward the end of December 1973, Respondent,not a member of the Association and not a party to anycollective-bargaining agreement, obtained the contract forcleaning theRCA facilitycommencingJanuary 2, 1974.Respondent, which has a total of about 175 employees,began performance under its RCA contract with approxi-mately 30 regular employees, of whom around 20 had beenworking for Sanitas at the RCA installation. On January 4,1974, the Union demanded that Respondent recognize andbargain with the Union for the janitorial employees atRCA. Respondent rejected the demand.The ultimate question to be decided is whether Respon-dent was legally obligated to recognize the Union as thebargaining representative of its employees regularly work-ing at the RCA facility. All the parties take as their point ofdeparture the question whether Respondent is a "succes-sor" to Sanitas. If Respondent is held to be a successor, itmust then be determined whether certain "foremen" andfull-timefloor waxers should be included within thebargaining unit.B.The FactsApparentlyfor a considerablelength of timeSanitas hadthe contract for janitorial and cleaningservices at the RCA2Transcript corrected by an Order issued simultaneously herewith BOSTON-NEEDHAM INDUSTRIALCLEANING CO.31facility in Burlington,Massachusetts. Sanitas employs atotal of some 300 persons .3 As of the end of December1973, Sanitas had working at the RCA installation 7 full-time employees (apparently daytime workers), 30 part-timeemployees (working around 3 or 4 hours a night, Mondaythrough Friday), 5 persons designated as "foremen," and 1overall "supervisor," namely, Robert Barnett.As a member of the Association, Sanitas was signatory toa collective-bargaining agreement with the Union covering"employees engaged in the Contract Building CleaningIndustry, wherever employed in [Massachusetts] perform-ing janitorial services." Collectively the members of theAssociation have around 3,000 employees. The collective-bargaining agreementincluded standard 30-day unionsecurity and dues checkoff provisions. Sanitas recordsshow that as of December 28, 1973, 31 of its employees atthe RCA Burlington facility were actually members of theUnion. Testimony established that three additional part-,time employees had been hired within the preceding 30days and thus had not as yet been designated as unionmembers on the Company's records .4Respondent has about 150 to 175 employees andperforms contract janitorial services at some 60 locations.Toward the end of December, RCA and Respondentexecuted a contract calling for Respondent,inter alia,toprovide a full-time overall supervisor, plus the followingpersonnel Monday through Friday: 3 porters for 8 hours, 1matron for 8 hours, 1 day foreman for 8 hours, 26 nightcleaners for 3 hours, and 4 night foremen for 3 hours.Thomas P. O'Riordan, Respondent's president, treasurer,and apparently sole owner, testified, credibly and withoutcontradiction, that this portion of the agreement was orallymodified so as to require only that Respondent provide thetotal specified number of hours per week, with discretion inRespondent to distribute the hours and work as it deemsadvisable. RCA pays for the services on a per-hour basis.Francis H. Newman, Jr., union business agent, testifiedthat he first learned on December 21, 1973, that Respon-dentwas going to replace Sanitas as the cleaningcontractor at the RCA installation. He thereupon visitedtheplant and had all the employees sign new unionauthorization cards "for the purpose of collective bargain-ing" and "so that we would know that everybody hadsigned the union card, in case we had to come to theBoard." Newman informed the employees that Respon-dent was "a non-union company" and that the employees"would have a problem of getting a job with" Respondent.He instructed them to call Respondent's office and applyfor jobs.As a result of such calls, some 20 Sanitasemployees were hired by Respondent to continue on thejobs they had been performing. Respondent hired otheremployees who applied for jobs in response to newspaperadvertisements that ran for 2 weeks. All employees were"cleared" by RCA.3There isno direct evidence as to this figurein the present recordHowever, inNova Service Company,213 NLRB No. 14, Administrative LawJudgeOrdman found that Sanitashas "over 300 employees" as ofNovember 1973 Thereis no reason to question that figure.4As previouslynoted,five persons were listed as "foremen" Althoughthe statusof so-called"foremen" was litigated, that issue ispretermitted bythe conclusion reached herein.Accordinglythe relevant evidence is notdiscussedDonald Coming, Respondent's general manager,did allthe employeeinterviewingand hiring. Each of the formerSanitas employeeswho applied for work with Respondentsaid that he was calling at the Union's suggestion.Corningtold each of them that Respondent was nonunion and thejob would be so operated. According to Corning, suchapplicants replied that they did not care whether the jobwas unionor not. Both Corning and O'Riordan concededat the hearing that they knew that Sanitas was a unionemployer. Corning also testified: "I wouldn't have hired[former Sanitasemployees] if I felt that they were union,that Iwas goingto go through this hassle. I could getplenty of people.Iwas doingthis as a favor. They're allcollege boys; they needed a job." He also testified: "Wetold them when they called we were a non-union company.We didn't hide anything."When Respondent took over on January 2, Barnett,Sanitas' supervisor,was replaced by Edward Sheaff. AboveSheaff was Corning asgeneralmanager,which positionhad had no counterpartin the Sanitasoperation.5Respondent's operating methods appear to have beensubstantiallythe same asthose of Sanitas, with onesignificantexception.Whereas Sanitas had had approxi-mately 30 to 32 regular part-time employees working nightsat the RCA facility, Respondent reduced the number ofregular part-time night workers to an average of about 25.Their services are supplemented, on an irregular basis, bythose of so-called "waxers" or "spares." The waxers orspares areemployees who work out of Respondent'scentral office in Needham. Respondent employs some 12to 14 waxers, who, generally in teams of 3, travel incompany trucks to various locations serviced by Respon-dent. The primary function of these full-time employees isto wax floors, but they also are dispatched to fill in forabsenteeson an ad hoc basis as needed at variouslocations. Some so-called waxers or "spares" are regularlyassignedto specified locations but, unlike the regular part-time workers, they serve at more than one location. Thewaxers orspares,as a class, receive higher wage rates thando the regular employees and are guaranteed 50 hours'work per week if they want it .6 Waxers are dispatched tolocations on an availabilitybasis,with the result that thewaxers who work at the RCA Burlington establishmentdiffer fromtime to time.The evidence in the record isinsufficientforany accurateestimateof the relativeamounts of time worked by the regulars and the waxers atthe RCA facility. Further,evenprecisely presented recordsfor the period covered would not be entirely helpful, sincefor the first few weeks waxers were used extensively for thepurpose ofmaking time studies ofthe entire operation. Intestifying, O'Riordan indicated that in the main the waxers'work would probably be largely concentrated toward theend of the week.As previously stated, on or about January 4, 1974,5Respondent also had three persons classified as "foremen," ascontrasted to Sanitas'five.See fn 46AlthoughO'Riordansaid the difference in wage ratesreflects thedifference between full-time and part-time workers,thisdoes not appear tobe entirely so It appears that Respondent has some part-time "spares." Anditsfiveor six daytime "regular" employees at theRCA facility workfulltime,i.e., 8 hoursa day,Monday through Friday 32DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent received the Union's formal demand forrecognition.Respondent rejected the demand, apparentlywithout stating any reason for the rejection.The evidence also establishes that Respondent's wageratesdiffer from those of Sanitas. While the waxers receivemore than the rates provided in the Association contract,Respondent's "regular" employees receive less than theunion rates. The complaint originally alleged an unlawfulunilateralreductionofwages and benefits, but thatallegation was deleted by amendment at the outset of thehearingAt the hearing Respondent introduced into evidence anantiuniondeclaration signed by 29 persons, apparently allregular employees of Respondent at the RCA Burlingtonplant. It was received by Respondent (and a copy by theBoard) around the middle of March 1974. However,Respondent does not now rely on that petition or any otherevidence of employee opposition to the Union as supportfor Respondent's refusal to bargain.Discussion and ConclusionAll the parties have presented as the first question to bedecided whether Respondent is a "successor" to Sanitas asthe employer of the cleaning personnel at RCA Burlingtonfacility.7A negative answer to that question will end thematter, since the complaint does not allege any basis otherthan successorship for a bargaining obligation. In manysituations resolution of the successorship issue might welldepend in substantial part on the appropriateness of the"successor" bargaining unit claimed.8 However, as setforth below, under the particular facts here presented, thesuccessorship issue can be decided without resolution ofthe bargaining unit issues litigated at the heanng.9Although the Board has in numerous cases set forthbroad, general criteria for determining "successorship," thedecision in each case must be made on the basis of the"totality" of the particular facts, with no single element orgroup of factors in itself decisive.Howard Johnson Co. v.DetroitLocal Joint Executive Board, etc., supra; RadiantFashions, Inc.,"202 NLRB 938 (1973). Even with suchparticularizedconsideration,Board decisions are notalways easily reconcilable. SeeJAM [Atlantic TechnicalServices Corp.] v. N.L.R.B.,498 F.2d 680, fn. 3 (C.A.D.C.,1974).Itwould serve no useful purpose to analyze in detail agreatmany Board decisions because one,Lincoln PrivatePolice, Inc.,189 NLRB 717 (1971), is virtually on all foursrIn many situationsthis somewhat glib formulation of the issue wouldbe unproductiveor inadequateCfHowardJohnsonCo v. Detroit LocalJoint Executive Board, Hotel &RestaurantEmployees,ei al,417U S. 249, in9(1974)1CfN LR Bv Burns InternationalSecurity Services,406 U S 272, 280(1972),Border Steel Rolling Mills,204 NLRB 814 (1973).9Theseconcerned the inclusion in or exclusion from the unit of thewaxers andthe so-called"foremen "10We do not here reachthe question whether it is essential for"successorship"that employees of the oldemployerconstitutea majority(rather than only a substantialpart)of the bargaining unit claimed underthe newemployerCf. Spruce Up Corporation,209 NLRB 194 (1971)iiAs previously noted,the statusof two orthree "foremen" employedby Respondent was litigated at the hearing.Without decidingthat issue, itcan be said that,even iftheywere "supervisors"rather than "employees"within thestatutorydefinitions,they clearlywere not management-level orwith the present case. There, as here, the new employerobtained a contract covering one of many installationsserviced by the prior employer and thelocation inquestionconstituted a relativelysmall(though not entirely insub-stantial)part of the new employer's total operations. Inboth cases the alleged "successor" was a smaller companythan the "predecessor." In both cases a majority of themembers of the claimedsingle-location bargaining unithad previously been employed by the former employer 'Obut there was no continuity of major supervision.li As wasthe fact inLincoln,itappears here that there was notransfer of equipment, uniforms, or other assets from theold to the new contractor. In each case there was evidencethat when the new employer took over, it knew that theprior employer's workers were unionized, although the newemployer may not have known the details of the governingcollective-bargainingagreement.The only apparent differ-ence of possiblesignificancebetween the two cases is thatinLincolnthe union had been certified as the representa-tive of the prior employer's employees whereas there is noevidence here that the Union had ever been certified as therepresentative of Sanitas' employees. But the presence orabsence of certification would not be determinative ofsuccessorship as such.Makela Welding, Inc. v. N.L.R.B.,387 F.2d 40 (C.A. 6, 1967);Columbus Janitor Service,191NLRB 902, 903 (1971). If anything, the absence ofcertificationwould render theLincolnnonsuccessorshiprulinga fortioriproper in the present case, where theSanitas employees were worked under a union-securityclause and, so far as appears, never affirmatively expressedtheirunion preference. 'SeeZim'sFoodliner,Inc.v.N. L. R. B.,495F.2d 1131 (C.A. 7, 1974) (dissentingopinion);Atlantic Technical Services Corp.,202 NLRB 169(1973), enfd. 498 F.2d 680 (C.A.D.C., 1974). Thus, on theauthority ofLincoln Private Police, Inc.,it is here foundthat Respondentis not asuccessor of Sanitas.The complaint does not allege any independent unfairlabor practices which might warrant the issuance of abargaining order in the absence ofa successor's bargainingobligation.N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S.575 (1969).12Accordingly, there is' no need to decidewhether the Union represented a majority in an appropri-ate unit.The foregoing conclusion accords with the decision ofAdministrativeLaw Judge Ordman inNova ServiceCompany,213 NLRB No. 14 (1974), involving anothercompany which, like the present Respondent, was awardeda contract for services previously performed by Sanitas.high-echelon personnel.No high-level supervisor for Sanitas was retainedby Respondent12O'Riordan testified that he would not have hired any former Sanitasemployees if he "felt thattheywere union."Had he refused to hire for thatreason, Respondent would have violated Section8(aX3)N LR.B VBurnsInternationalSecurity Services,406 U.S 272,280, fn5 (1972),ColumbusJanitor Service,supra,191NLRB at 903(1971);GreengateMall,Inc, 209NLRB 37 (1974)But there is no allegation or evidence of suchdiscriminatoryconductSince the complaint does not allege any such violation,no opinion is hereexpressed as to whether Respondent committed unfair labor practices byO'Riordan's testimony,given in the presence of employees,or byin effectconditioning the employment of former Sanitas employees on theiracceptingthe "fact"that Respondent was "a non-union company" and was"not interested" in unions BOSTON-NEEDHAMINDUSTRIAL CLEANING CO.The General Counsel and the Union seek to distinguishNovaon the ground that there the alleged"successor" hadacquired the contract covering only part of one installationformerly serviced by Sanitas whereas in the present caseRespondent obtained the contract for the entire RCAfacilityatBurlington. First,itshould be observed thatthere is no similar factual difference between the facts inthe present case and those inLincoln Private Police,uponwhichAdministrativeLaw Judge Ordman based hisdecision inNova.Neither the General Counsel nor theUnion attempts to distinguishLincoln.Second,while it istrue that Respondent here obtained a contract for servicingthe entireRCA Burlington installation,theGeneralCounsel and Union would in effect sever the floor waxing,a substantial part of the work,from the rest of theoperation. By excluding the waxers from the appropriatebargaining unit,the General Counsel and the Union wouldlimit Respondent's "successorship"obligation to only partof the contract,13 thus bringing the present case into evenclosercongruencewithNova.14While the presently13TheGeneralCounsel and the Union apparently concede thatRespondent is under no bargaining obligation if the waxers are included inthe bargaining unit, with the result that former Sanitas employees do notconstitute a majority of the unit members.But see the contrariety of viewsinSpruce Up Corporation,supra.14There is now pending before the Board a motion to reopen the record33unreviewed decision inNova[Board'sdecision issuedAugust 28,19741isnot controlling as precedent in theinstant case,it is persuasive.The nonsuccessorship findingthere,as here,iscompelled by the Board's controllingdecision inLincoln Private Police.The nonsuccessorship conclusion finds reinforcement intheSupreme Court's restrictive interpretation of thesuccessorship concept inHoward Johnson Co. v. DetroitLocal Joint Executive Board supra,issuedafter Administra-tive Law Judge Ordman's decision inNovaCONCLUSION OF LAWRespondent has not violated Section 8(aX5) and (1) ofthe Act, asalleged in the complaint.[RecommendedOrderfor dismissalomitted from publi-cation.]inNovafor the receipt of evidence that,contrary to Administrative LawJudge Ordinates finding,Novaactually obtained the cleaning contract forthe entire bank facility there involved.With no attempt to predict theBoard's action on the pending motion inNova,it is here again observed thatLincolninvolved the transfer of a contract for servicing an entireinstallation.